UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7146


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS D. DIXON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:00-cr-00563-MJG-1; 1:08-cv-00442-MJG)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas D. Dixon, Appellant Pro Se.          Jane Meadowcroft Erisman,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas D. Dixon seeks to appeal the district court’s

order    denying           his   Fed.      R.       Civ.     P.     60(b)      motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                               The order is

not    appealable      unless      a     circuit      justice       or   judge    issues    a

certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006);

Reid    v.     Angelone,         369     F.3d       363,    369     (4th       Cir.    2004).

A certificate         of     appealability           will     not    issue       absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.      § 2253(c)(2)         (2006).         A    prisoner     satisfies        this

standard     by    demonstrating         that       reasonable      jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We    have    independently           reviewed     the     record    and

conclude       that    Dixon       has    not       made    the     requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3